By the Court.
The allegation in the complaint, that the defendant “ is guilty of keeping and maintaining a certain tenement,” is equivalent to an allegation that he “did keep and maintain a certain tenement.” It means the same thing, and the defendant could not have misunderstood it. Taken with its context, it is susceptible of no other meaning. Though this form of allegation is not to be commended, it is not uncertain, and does not furnish reason for quashing the complaint.

Exceptions overruled.